Citation Nr: 1213682	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  04-31 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to July 1984. 

The issue of entitlement to service connection for sleep apnea comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The remaining issues on appeal come before the Board on appeal from a September 2003 rating decision issued by the RO.  

In May 2008, the Board remanded the matter of entitlement to service connection for sleep apnea to the RO via the Appeals Management Center (AMC) in Washington, D.C. in order to afford the Veteran an examination and obtain a medical opinion.  The Board also deferred a decision on the issues of entitlement to service connection for vertigo and erectile dysfunction consistent with an order of the United States Court of Appeals for Veterans Claims (Court) in Ribaudo v. Nicholson, 21 Vet. App. 137 (2007) (per curiam order), which stayed VA's adjudication of all cases potentially impacted by Haas v. Nicholson, 20 Vet. App. 257 (2006) until such time as the Federal Circuit rendered a decision in the pending appeal of the case. 

In April 2009, the Board denied the issues of entitlement to service connection for sleep apnea and vertigo and remanded the issue of erectile dysfunction to the RO, via the AMC, for additional development.  Subsequently, in September 2010, the Board denied entitlement to service connection for erectile dysfunction.  

The Veteran filed a timely appeal to the Court with respect to all of these issues.  In an April 2011 Memorandum Decision, the Court set aside the portion of the April 2009 Board decision that denied service connection for sleep apnea and vertigo and remanded these issues for further proceedings consistent with its decision.  With respect to the issue of erectile dysfunction, the General Counsel for the Department of Veterans Affairs (General Counsel) and the Veteran's representative filed a joint motion for remand (JMR) this matter for development and readjudication.  The Court granted the JMR in a July 2011 Order, vacating the September 2010 Board decision and remanding the case to the Board.  

In December 2011, the Veteran submitted additional evidence to the Board.  However, it does not appear that he waived RO consideration of this evidence.  Again, in February 2012, the Veteran again submitted additional evidence to the Board.  In contrast, this evidence was accompanied by a waiver of RO consideration.  Nevertheless, in light of the need to remand for further development, the RO will have the opportunity to review all of this evidence.  

In accordance with the Court Memorandum Decision as well as the JMR, the appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

With respect to the issue of sleep apnea, the Board initially denied this claim in April 2009 primarily based on an August 2008 VA examiner's opinion that determined that the Veteran's sleep apnea was not related to service.  However, in the Memorandum Decision, the Court determined that the examination was insufficient and was entitled to no probative value because the examiner failed to provide a reasoned medical explanation for the conclusion reached.  Specifically, under additional rationale, the examiner only listed medical literature review, medical record review and clinical experience.  The Court found that this statement added nothing to the report, as it contained neither data nor a reasoned medical explanation.  Significantly, the data from the medical literature was neither in the report or the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  In turn, the Court found that as this examination has no probative weight, it could not outweigh lay statements from the Veteran's wife and fellow service member indicating that the Veteran snored in service.  

Likewise, with respect to the issue of erectile dysfunction, the JMR determined that a June 2009 VA examination that was relied upon by the Board was also insufficient because, again, the examiner based the opinion on review of medical literature, but did not cite to or describe the relevant portions of such literature.  
 
Accordingly, in light of these findings, the Board finds that these issues must be returned to the RO to afford the Veteran a sufficient medical examination with opinion, including a detailed rationale.  

Moreover, in support of his claim for sleep apnea, the Veteran submitted two private opinions dated December 2011 from A.M., M.D. and February 2012 from K.R., M.D.  Both of these opinions indicated that the Veteran's sleep apnea was related to his service-connected vascular disease.  Further, in support of his claim for erectile dysfunction, the Veteran submitted a September 2011 opinion from S.N., M.D., which indicated that this disability was also related to the service-connected vascular disease.  However, none of these opinions provided any sort of rationale for these conclusions.  Thus, the Board finds that the RO should take appropriate steps to contact these examiners and request a detailed rationale for the opinions proffered.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).       

In its April 2009 decision, the Board determined that the Veteran's vertigo was a symptom of his service-connected coronary artery disease and, in turn, was contemplated in the rating criteria for this disability.  The Board relied on an August 2003 VA examination, which determined that the Veteran's vertigo was due to poor arterial perfusion due to heart disease and was precipitated by strenuous activity.  However, in the Memorandum Decision, the Court noted that vertigo and dizziness were to distinct medical concepts and there was nothing in the record before the Court to indicate that the Veteran's heart disability was rated according to results of a stress test or that dizziness was among the symptoms he experienced after any stress test.  The Court continued that in the absence of such evidence, the Veteran's vertigo may be service-connected on a secondary basis pursuant to 38 C.F.R. § 3.310.  Thus, given the Court's decision, the Board finds that a remand is necessary to determine the exact nature and etiology of the Veteran's vertigo/dizziness.   

The Board also observes that an August 2003 VA audiological examination noted that an MRI would be obtained to rule out eighth nerve pathology and an addendum would be added to the report.  Unfortunately, it is unclear from the claims file whether an MRI was obtained.  

Further, in light of the need to remand, the RO should also attempt to obtain any additional VA treatment records from August 2008 to the present and associate them with the Veteran's record.

Lastly, the Board observes that letters were sent to the Veteran in January 2005, May 2005, April 2006 and August 2008 pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159.  The January 2005 notice provided the information and evidence necessary to establish service connection under a secondary theory of entitlement pursuant to 38 C.F.R. § 3.310 for the issues of vertigo and erectile dysfunction.  However, as the Veteran initially raised the theory of service connection for sleep apnea on a secondary basis after the Court's Memorandum Decision, the VCAA notices provided did not inform him of the information and evidence necessary to establish service connection on a secondary basis with respect to this issue.  Accordingly, the RO must send VCAA notice informing the Veteran of the information and evidence necessary to substantiate the claim for sleep apnea under a secondary theory of entitlement.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must send VCAA notice to the Veteran informing him of the information and evidence necessary for entitlement to service connection for sleep apnea under a secondary theory of entitlement pursuant to 38 C.F.R. § 3.310.  See 38 U.S.C.A. §§ 5102, 5103, and 5103A; 38 C.F.R. § 3.159.

2.  The RO should associate all VA treatment records from August 2008 to the present with the Veteran's record. 

3.  The RO should take appropriate action to request that the private medical doctors who prepared the September 2011, December 2011 and February 2012 opinions provide a detailed rationale for the opinions proffered.  

4.  Thereafter, the Veteran should be scheduled for an appropriate VA examination with a medical doctor, if possible, to determine the etiology of his sleep apnea, vertigo and erectile dysfunction.  It is imperative that the claims file be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  All medically necessary tests should be performed, including obtaining an MRI to rule out eighth nerve pathology with respect to any vertigo.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to the following:

	a)  Whether the Veteran has a separate and distinct vertigo disability as opposed to a symptom of dizziness that is part and parcel of his already service-connected coronary artery disease with hypertension.  If a separate vertigo disability is diagnosed, the examiner should also respond to the following questions with respect to this disability.  

     b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that sleep apnea, vertigo and erectile dysfunction are directly related to service.

     b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that sleep apnea, vertigo and erectile dysfunction are proximately due to, or caused by, the Veteran's service-connected coronary artery disease.

     c)  Whether it is at least as likely as not (a 50% or higher degree of probability) that sleep apnea, vertigo and erectile dysfunction have been aggravated by the Veteran's service-connected coronary artery disease?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  If the examiner cites to any medical literature in forming such opinions, relevant parts should be clearly documented in the opinion.  Moreover, in proffering such opinions, the examiner should address all lay evidence, including the statements from the Veteran's wife and fellow service-member indicating that the Veteran snored while in service, as well as the private medical opinions.  

5.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

6.  Thereafter, the RO should review the expanded record and adjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


